                                           Case 4:20-cv-06361-KAW Document 7 Filed 09/11/20 Page 1 of 2




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                               UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    KELLY WHALEN,
                                                                                          Case No. 20-cv-06361 NC
                                  12                  Plaintiff,
Northern District of California
 United States District Court




                                                                                          ORDER TO SHOW CAUSE WHY
                                  13            v.                                        CASE SHOULD NOT BE
                                                                                          TRANSFERRED TO THE SAN
                                  14    FACEBOOK, INC.,                                   FRANCISCO/OAKLAND DIVISION
                                                                                          OF THIS COURT
                                  15                  Defendant.
                                                                                          Re: ECF 1
                                  16
                                  17
                                              Defendant Facebook removed this case from San Mateo County Superior Court to
                                  18
                                       this federal court on September 9. ECF 1. The Removal Notice and Civil Cover Sheet
                                  19
                                       (ECF 1-2) both requested assignment of the case to the San Jose Division of the Northern
                                  20
                                       District of California. The case was thus assigned to the San Jose Division as requested by
                                  21
                                       Facebook.
                                  22
                                              Facebook is ordered to show cause why the case should not be reassigned to a judge
                                  23
                                       in the San Francisco/Oakland Division of this court. Under 28 U.S.C. § 1441(a), removal
                                  24
                                       of civil actions from state court is “to the district court of the United States for the district
                                  25
                                       and division embracing the place where such action is pending.” Furthermore, under
                                  26
                                       Northern District of California Civil Local Rule 3-2(d), civil actions arising in San Mateo
                                  27
                                       County shall be assigned to the San Francisco or Oakland Division. Here, Facebook
                                  28
                                          Case 4:20-cv-06361-KAW Document 7 Filed 09/11/20 Page 2 of 2




                                   1   asserts that it is headquartered in Menlo Park, which is in San Mateo County. ECF 1 ¶ 8.
                                   2   (The Court takes notice that Facebook used to be headquartered on the southern side of
                                   3   San Francisquito Creek, in Santa Clara County, but moved). Plaintiff Kelly Whalen is
                                   4   alleged to reside in Illinois. ECF 1-1 ¶ 9.
                                   5          Facebook therefore must show cause in writing by September 18 why this case
                                   6   should not be transferred to the San Francisco or Oakland Division because those
                                   7   Divisions embrace San Mateo County under § 1441(a) and Local Rule 3-2. If plaintiff
                                   8   Whalen would like to comment on this divisional assignment issue, she may file a
                                   9   response by September 25.
                                  10          IT IS SO ORDERED.
                                  11
                                  12   Dated: September 11, 2020                     _____________________________________
Northern District of California
 United States District Court




                                                                                           NATHANAEL M. COUSINS
                                  13                                                       United States Magistrate Judge
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     2
